              1 HANSON BRIDGETT LLP
                KURT A. FRANKLIN, SBN 172715
              2 kfranklin@hansonbridgett.com
                CELIA L. GUZMAN, SBN 325616
              3 cguzman@hansonbridgett.com
                425 Market Street, 26th Floor
              4 San Francisco, California 94105
                Telephone:    (415) 777-3200
              5 Facsimile:    (415) 541-9366

              6 Attorneys for Defendant
                SUZANNE MARTINOVICH
              7

              8 ALLACCESS LAW GROUP
                IRENE KARBELASHVILI, SBN 232223
              9 irene@allaccesslawgroup.com
                IRAKLI KARBELASHVILI, SBN 302971
             10 irakli@allaccesslawgroup.com
                1400 Coleman Avenue, Suite F28
             11 Santa Clara, CA 95050
                Telephone:    (408) 295-0137
             12 Facsimile:    (408) 295-0142

             13 Attorneys for Plaintiff
                SHELBY GAIL HEIFETZ
             14

             15                              UNITED STATES DISTRICT COURT
             16          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
             17

             18 SHELBY GAIL HEIFETZ,                           Case No. 3:18-cv-06763-JCS

             19                Plaintiff,

             20         v.                                     FOURTH STIPULATION TO EXTEND
                                                               THE TIME FOR DEFENDANT SUZANNE
             21 CHICKEN PIE SHOP LLC, a California             MARTINOVICH TO ANSWER THE
                limited liability company d/b/a/ Chicken Pie   FIRST AMENDED COMPLAINT
             22 Shop Walnut Creek; SUZANNE
                MARTINOVICH, an individual; and DOES
             23 1-20, inclusive,

             24                Defendants.

             25

             26

             27

             28
                                                                                 Case No. 3:18-cv-06763-JCS
                                       FOURTH STIPULATION TO EXTEND THE TIME FOR
15848199.1               DEFENDANT SUZANNE MARTINOVICH TO ANSWER THE FIRST AMENDED COMPLAINT
              1            Plaintiff Shelby Gail Heifetz (“Plaintiff”) and Defendant Suzanne Martinovich

              2 (“Defendant”) jointly stipulate to extend the time for Defendant to answer the First Amended

              3 Complaint to October 16, 2019. The parties have engaged in settlement discussions, have an

              4 agreement in principle on material terms, have exchanged a settlement agreement, and seek this

              5 extension in order to resolve this matter in full, as they believe this extension will help resolve

              6 their differences. This is the fourth extension in this matter. Pursuant to Civil Local Rule 6-1(a),

              7 this extension will not alter the date of any event or any deadline fixed by Court order.

              8

              9 DATED: September 13, 2019                             HANSON BRIDGETT LLP

             10
                                                                    By:          /s/ Kurt A. Franklin
             11
                                                                          KURT A. FRANKLIN
             12                                                           CELIA L. GUZMAN
                                                                          Attorneys for Defendant
             13                                                           SUZANNE MARTINOVICH
             14

             15 DATED: September 13, 2019                             ALLACCESS LAW GROUP
                                   ISTRIC
             16
                              TES D      TC
             17             TA                                      By:          /s/ Irakli Karbelashvili
                                                      O




                                09/16/2019
                       S




                                                                          IRENE KARBELASHVILI
                                                       U
                      ED




                                                        RT




             18                                                           IRAKLI KARBELASHVILI
                                    VED
                  UNIT




                               APPRO
                                                                          Attorneys for Plaintiff
             19                                                           SHELBY GAIL HEIFETZ
                                                            R NIA




             20
                                                      o
                                              C. Sper
                  NO




                                       seph
                              Judge Jo                    SIGNATURE ATTESTATION
                                                           FO




             21
                    RT




                                                          LI




             22       EIRhereby attest that all signatories listed above, on whose behalf this stipulation is
                      H




                                                      A




                          N                        C
             23 submitted, concur
                             D IS T            O F content and have authorized the filing.
                                   in the filing’s
                                           T
                                     RI  C
             24 DATED: September 13, 2019                             HANSON BRIDGETT LLP

             25                                                     By:          /s/ Kurt A. Franklin
                                                                          KURT A. FRANKLIN
             26
                                                                          CELIA L. GUZMAN
             27                                                           Attorneys for Defendant
                                                                          SUZANNE MARTINOVICH
             28
                                                            -1-                    Case No. 3:18-cv-06763-JCS
                                         FOURTH STIPULATION TO EXTEND THE TIME FOR
15848199.1                 DEFENDANT SUZANNE MARTINOVICH TO ANSWER THE FIRST AMENDED COMPLAINT
